Haywood, J.
Mr. Caswell was trustee for the widow and children, to make the purchase; but having done so, the trust was at an end, and the property vested in them as joint-tenants. The joint-tenancy was severed as to the widow, by her intermarriage with Williams; as to the children, by the act of 1784, and each held a third in severalty. The gift by the defendant to the plaintiff's testator transferred no property, because her third belonged to Williams upon the intermarriage; and at the time of the gift to his representatives.
The plaintiff therefore is entitled to recover but one third.
Judgment accordingly.